Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00845-CV

                                      Sandra JENNINGS,
                                           Appellant

                                                v.

     Robert SCOTT, Commissioner of Education, and Boerne Independent School District,
                                      Appellees

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 11-530
                          Honorable Bill R. Palmer, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellees, Robert Scott, Commissioner of Education,
and Boerne Independent School District, recover their costs of appeal from Appellant Sandra
Jennings.

       SIGNED January 8, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice